EXHIBIT 10.3

 

COLDWATER CREEK INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

(Effective October 30, 2005)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1 PURPOSE    1 ARTICLE 2 PARTICIPATION    1 ARTICLE 3 ELIGIBILITY FOR
SERP PAYMENT    1

3.1

   Normal Retirement Benefit    1

3.2

   Early Retirement Benefit    1

3.3

   Deferred Retirement Benefit    2

3.4

   No Other Payments    2

3.5

   Adjustments for Form of Benefit    2

3.6

   Deferred Payment for Key Employees    2 ARTICLE 4 SERP BENEFIT    3

4.1

   Accrued Benefit    3

4.2

   Basic Formula Amount    3

4.3

   Early Retirement Benefit    3

4.4

   Disability Retirement Benefit    4

4.5

   Offset for LTD Benefits    4

4.6

   Change in Control    4 ARTICLE 5 SURVIVOR AND DEATH BENEFITS    4

5.1

   Post-Retirement Survivor Benefits    4

5.2

   Pre-Retirement Death Benefits    4

5.3

   No Other Death Benefits    5 ARTICLE 6 SUSPENSION OF BENEFITS FOR REEMPLOYED
RETIRED PARTICIPANTS    5 ARTICLE 7 FORFEITURES    6 ARTICLE 8 INFORMATION FOR
BENEFITS CALCULATIONS    6

8.1

   Incomplete or Incorrect Information    6

8.2

   Overpayments    6 ARTICLE 9 CLAIMS PROCEDURE    7

9.1

   Initial Claim    7

9.2

   Claims Appeal    7 ARTICLE 10 MANAGEMENT AND ADMINISTRATION    7

10.1

   Administration    7

10.2

   Amendment and Termination of the Plan    8 ARTICLE 11 GENERAL PROVISIONS    9

11.1

   Alienation of Benefits and Assignment    9

11.2

   Withholding Taxes    9

11.3

   Distributions to Minors and Incompetents    9

11.4

   No Right to Employment    10

11.5

   Unfunded Plan    10

11.6

   Trust Fund    10

11.7

   Miscellaneous    10

11.8

   Governing Law    11 ARTICLE 12 DEFINITIONS    11

 

- i -



--------------------------------------------------------------------------------

COLDWATER CREEK INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

PURPOSE

 

Coldwater Creek Inc. (the “CCI”) has established the Supplemental Executive
Retirement Plan (the “SERP” or the “Plan”) with the intention of retaining
executives whose skills and talents are important to CCI. The principal
objective of the SERP is to provide a monthly retirement income that supplements
benefits under the Coldwater Creek Inc. 401(k) Plan.

 

PARTICIPATION

 

Participation is limited to Designated Employees. Active participation shall
continue for as long as the Employee is a Designated Employee. A Participant
shall not be credited with any additional Accrued Benefit under this Plan once
he or she ceases active participation in the Plan.

 

ELIGIBILITY FOR SERP PAYMENT

 

3.1 Normal Retirement Benefit

 

A Participant who has a Separation from Service during the month in which he or
she attains Normal Retirement Age shall be eligible to receive a pension equal
to his or her Accrued Benefit, if any, commencing as of his or her Normal
Retirement Date (or as soon as reasonably practicable thereafter retroactive to
his or her Normal Retirement Date). The Company shall commence any such payments
automatically to the Participant. Payment shall be made in the form of a
single-life annuity unless a joint and survivor annuity is elected in accordance
with Section 3.5.

 

3.2 Early Retirement Benefit

 

A Participant who is Vested (or becomes Vested during a period of Disability)
and who has a Separation from Service prior to Normal Retirement Age shall be
eligible to receive a pension. Such pension shall be equal to his or her Early
Retirement Benefit.

 

The Company shall commence payment to the Participant under this Section 3.2
automatically as of the Participant’s Early Retirement Date. Payment shall be
made in the form of a single-life annuity unless a joint and survivor annuity is
elected in accordance with Section 3.5.

 

- 1 -



--------------------------------------------------------------------------------

3.3 Deferred Retirement Benefit

 

A Participant who continues as an Employee past his or her Normal Retirement Age
shall be eligible to receive a pension equal to his or her Accrued Benefit, if
any, commencing as of his or her Deferred Retirement Date. CCI shall commence
any such payments automatically to the Participant. Payment shall be made in the
form of a single-life annuity unless a joint and survivor annuity is elected in
accordance with Section 3.5.

 

3.4 No Other Payments

 

A Participant who ceases to be an Employee at a time that he or she is not
Vested shall not be entitled to any Benefit, including any survivor or death
benefit, under the Plan.

 

3.5 Adjustments for Form of Benefit

 

After any appropriate reduction is made in a Participant’s pension under this
Plan for the commencement of payment prior to the Participant’s Normal
Retirement Date, appropriate adjustment shall be made to reflect payment in the
form of a joint and survivor annuity, if elected prior to the Participant’s
Separation from Service. The joint and survivor annuity which may be elected is
an annuity payable in monthly installments for the life of the Participant, to
continue after the Participant’s death at 50% or 100% of the Participant’s
benefit to the individual designated Beneficiary for life if that designated
Beneficiary survives the Participant. The last benefit payment under this
optional form shall be the payment due on the first day of the month in which
occurs the later of the death of the Participant or the death of the designated
Beneficiary. The percentage of the Participant’s benefit to be continued and the
individual Beneficiary must be irrevocably designated by the Participant prior
to the time benefits commence to the Participant. This form of payment shall be
the Actuarial Equivalent of the single life annuity otherwise payable to the
Participant, based on the age of the Participant and the age of the
Participant’s Beneficiary as of the Benefit Commencement Date.

 

3.6 Deferred Payment for Key Employees

 

Notwithstanding anything to the contrary in the Plan, if the Participant is a
Key Employee at the time of his or her Separation from Service, payment under
the Plan shall not commence until at least six months after his or her
Separation from Service, unless such termination of employment is as a result of
the Participant’s death or Disability, to the extent required by Section 409A of
the Code.

 

- 2 -



--------------------------------------------------------------------------------

SERP BENEFIT

 

4.1 Accrued Benefit

 

A Participant’s Accrued Benefit, when expressed as a single life annuity payable
monthly and commencing as of the Participant’s Normal Retirement Date, shall be
equal to the Participant’s Basic Formula Amount.

 

4.2 Basic Formula Amount

 

A Participant’s Basic Formula Amount is 2.5% of the Participant’s Average
Monthly Earnings multiplied by his or her Years of Benefit Service up to a
maximum of 20 such years, and determined without regard to any limitations on
qualified plan benefits, including, but not limited to, the limitations on
earnings under Section 401(a)(17) of the Code and on benefits under Section 415
of the Code.

 

4.3 Early Retirement Benefit

 

A Participant’s Early Retirement Benefit, when expressed as a single life
annuity payable monthly, shall be equal to the Participant’s Basic Formula
Amount reduced for early payment by multiplying the Basic Formula Amount by the
percentage determined in accordance with the Schedule below.

 

Schedule of Early Retirement Factors

 

        Number of Whole Years

Between Early Retirement Date and

        Normal Retirement Date

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

0

   100.00%

1

   96.00%

2

   92.00%

3

   88.00%

4

   84.00%

5

   80.00%

6

   76.00%

7

   72.00%

 

Straight line interpolation of these percentages will be employed where
fractional whole years prior to Normal Retirement Date are involved.

 

- 3 -



--------------------------------------------------------------------------------

4.4 Disability Retirement Benefit

 

If a Participant terminates employment due to Disability prior to becoming
Vested in his or her Accrued Benefit, the Participant’s Average Monthly Earnings
shall be fixed as of the date employment terminates. The Participant shall
continue to accrue Years of Benefit Service and Years of Vesting Service during
any period of Disability up until the date that he or she becomes Vested.

 

4.5 Offset for LTD Benefits

 

If a Participant is entitled to receive long-term disability benefits under a
CCI long-term disability program at the time Benefits automatically commence,
then regardless of whether or not such Participant applies for and receives such
benefit, for each month of dual entitlement to long-term disability payments and
payment under this Plan, the Benefit payable under this Plan shall be offset by
the monthly long-term disability payment amount (but not below zero dollars).

 

4.6 Change in Control

 

If the Board of Directors determines, by resolution adopted before the date of a
specified Change in Control Acceleration Event, to apply this Section 4.6, then
this Plan shall terminate effective immediately after the Change in Control
Acceleration Event, and all accrued benefits shall be vested and shall become
payable promptly following such termination, in the form of a lump-sum payment
equal to the Actuarial Equivalent of the Participant’s accrued benefits, reduced
by the amount (if any) of the benefit that has already been paid to the
Participant. The provisions of this Section 4.6 shall apply to all Participants
regardless of whether they are currently receiving benefits under the Plan, have
terminated employment, but have not yet commenced receiving benefits, or are
still employed by CCI.

 

SURVIVOR AND DEATH BENEFITS

 

5.1 Post-Retirement Survivor Benefits

 

If a Participant dies after his or her Benefit Commencement Date, survivor
benefits, if any, will only be payable according to the provisions of the form
of benefit in which the Participant’s Plan benefit was being paid. For example,
no survivor benefit shall be payable to a Participant who receives payment as a
single life annuity.

 

5.2 Pre-Retirement Death Benefits

 

If a Participant, who is Vested dies before his or her Benefit Commencement Date
and is survived by a Surviving Spouse, the Surviving Spouse

 

- 4 -



--------------------------------------------------------------------------------

shall be eligible to receive the Spousal Death Benefit, if any, determined in
accordance with this Section 5.2.

 

(a) The Spousal Death Benefit shall be a monthly benefit payable for the life of
the Surviving Spouse and equal to the monthly benefit that would have been
payable to the spouse if the Participant survived to and had begun receiving
benefit payments under this Plan as a 50% Joint and Survivor Annuity commencing
on the date the benefit is to commence under Paragraph (b). Notwithstanding the
preceding, to determine the Participant’s Years of Benefit Service, the Plan
Administrator shall use the Participant’s actual date of ceasing to be an
Employee (which, in the case of a Participant who dies while an Employee, shall
be the date of death).

 

(b) Payment of the Spousal Death Benefit shall begin to the Surviving Spouse as
of the date of the Participant’s death. Notwithstanding the foregoing, if the
Actuarial Equivalent lump sum value of the Spousal Death Benefit (determined
using the Applicable Interest Rate) is $10,000 or less, payment shall be made to
the Surviving Spouse without the such person’s consent in a lump sum as soon as
practicable following the date of the Participant’s death.

 

5.3 No Other Death Benefits

 

If a Participant who is Vested dies before his or her Benefit Commencement Date
without a Surviving Spouse, there shall not be any Benefit payable.

 

SUSPENSION OF BENEFITS FOR REEMPLOYED RETIRED PARTICIPANTS

 

If a retired Participant is re-employed by the Company, any Benefit otherwise
payable to the Participant shall be suspended during the period of reemployment.
Except as next described, Benefit payments shall resume in the same amount to
the Participant when he or she subsequently ceases to be an Employee.
Notwithstanding the preceding, if during the period of reemployment the
Participant again was an active participant in the Plan, the Participant shall
be eligible to receive the additional Benefit accrued under the terms of the
Plan in effect on the date the Participant ceases active participation, based on
the Participant’s Average Monthly Earnings and Years of Benefit Service as of
that date he or she ceases to be an active participant, but reduced by the
Actuarial Equivalent of any Benefit paid before the Participant’s reemployment.

 

- 5 -



--------------------------------------------------------------------------------

 

FORFEITURES

 

Notwithstanding any other provision of this Plan, if a Participant takes actions
in competition with CCI, engages in fraudulent or dishonest conduct or otherwise
fails to comply with the professional or ethical standards of CCI, neither the
Participant nor his or her Beneficiary shall be entitled to any further benefits
under the Plan, and their interest under the Plan shall immediately cease and be
forfeited. The determination of whether a Participant has taken actions in
competition with CCI, engaged in fraudulent or dishonest conduct, or has
otherwise failed to comply with the foregoing standards, shall be within the
sole discretion of the Committee. Unless otherwise specified in an employment or
other agreement between CCI and the Participant, a Participant takes actions in
competition with CCI if he or she directly or indirectly, owns, manages,
operates, joins or controls, or participates in the ownership, management,
operation or control of, or is a proprietor, director, officer, stockholder,
member, partner or an employee or agent of, or a consultant to any business,
firm, corporation, partnership or other entity which competes with any business
in which CCI or any of its affiliates is engaged during the Participant’s
employment with CCI or its affiliates or at the time of the Participant’s
termination of employment. Nothing in this paragraph shall prevent the
Participant from owning a beneficial interest in any publicly traded company
which may be a competitor of CCI, provided such ownership is (i) through a
publicly traded fund of which Participant owns no more than 5% percent of the
outstanding shares, units or capital, or (ii) through the direct ownership of
less than 2% of such entity’s outstanding shares, units or capital.

 

INFORMATION FOR BENEFITS CALCULATIONS

 

8.1 Incomplete or Incorrect Information

 

Any delay in receiving from a Participant or Beneficiary information requested
by the Company shall result in the Benefits payable being based initially on the
information then available to the Company and the Plan Administrator, and their
estimate of any unavailable information. If additional or different information
thereafter becomes available to the Company or the Plan Administrator, Benefits
shall be adjusted appropriately as determined by the Plan Administrator.

 

8.2 Overpayments

 

If any overpayment of Benefits is made under the Plan, the amount of the
overpayment may be set off against further amounts payable to or on account of
the person who received the overpayment until the overpayment has been recovered
in full. The foregoing remedy is not intended to be exclusive.

 

- 6 -



--------------------------------------------------------------------------------

 

CLAIMS PROCEDURE

 

9.1 Initial Claim

 

If a Participant believes he or she is entitled to payments under the Plan which
have not been paid or have been paid in a lesser amount, the Participant may
submit a written claim to the Plan Administrator. If the Plan Administrator
determines that the claim should be denied, written notice of the decision will
be furnished to the Participant within a reasonable period of time. This notice
will set forth in clear and precise terms the specific reasons for the denial,
specific reference to pertinent Plan provisions on which the denial is based, a
description of additional material or information necessary for the Participant
to perfect the claim, and an explanation of the Plan’s review procedure. The
written notice shall be given to the Participant within ninety (90) days after
receipt of the claim, unless special circumstances require an extension of time
for processing the claim, in which case a decision will be rendered and written
notice furnished within one hundred eighty (180) days after receipt of the
claim. A written notice of such extension of time indicating the special
circumstances and expected date of decision will be furnished to the Participant
within the initial ninety (90) day period.

 

9.2 Claims Appeal

 

The Participant may, within 60 days after receiving notice denying the claim,
request a review of the decision by written application to the Committee. The
Participant may also review pertinent documents and submit issues and comments
in writing. A written decision on the appeal will be made by the Committee not
later than 60 days after receipt of the appeal, unless special circumstances
require an extension of time, in which case a decision will be rendered within a
reasonable period of time, but in no event later than 120 days after receipt of
the appeal. A written notice of such extension of time will be furnished to the
Participant before such extension begins. The decision will include the specific
reason(s) for the decision and the specific reference(s) to the pertinent plan
provisions on which the decision is based. The decision will be final. The
Participant’s Beneficiary also may use the claim procedures set forth in
Section 9.1 and this Section.

 

MANAGEMENT AND ADMINISTRATION

 

10.1 Administration

 

The Compensation Committee shall serve as the Plan Administrator. The Plan
Administrator shall have the full power and authority to control and manage the
operation and administration of the Plan, including the authority, in its sole
discretion: (a) to promulgate and enforce such rules and regulations as deemed

 

- 7 -



--------------------------------------------------------------------------------

necessary or appropriate for the administration of the Plan; (b) to interpret
the Plan consistent with the terms and intent thereof; and (c) to resolve any
possible ambiguities, inconsistencies and omissions in the Plan. All such
actions shall be in accordance with the terms and intent of the Plan.

 

The Compensation Committee may designate one or more persons to carry out its
fiduciary responsibilities as Plan Administrator. To the extent of any such
delegation, the delegate shall become the Plan Administrator responsible for the
matters assigned by the Compensation Committee, and references to the
Compensation Committee in such capacity shall apply instead to the delegate.
Additionally, the Compensation Committee may assign any of its responsibilities
to specific persons who are directors, officers, or employees of the Company or
its Controlled Group members, or a Committee composed of such persons, in order
to execute its actions as the Plan Administrator. Any action by the Compensation
Committee assigning any of its responsibilities to specific persons who are
directors, officers, or employees of the Company or its Controlled Group
members, or a Committee composed of such persons, shall not constitute
delegation of the Compensation Committee’s responsibility as Plan Administrator,
but rather shall be treated as the manner in which the Company has determined
internally to discharge such responsibility.

 

The Plan Administrator may engage the services of accountants, attorneys,
actuaries, consultants and such other professional personnel as deemed necessary
or advisable to assist them in fulfilling responsibilities of the Plan
Administrator under the Plan. The Plan Administrator, and its delegates and
assistants shall be entitled to act on the basis of all tables, valuations,
certificates, opinions and reports furnished by such professional personnel.

 

10.2 Amendment and Termination of the Plan

 

The Company may, in its sole discretion, terminate, suspend or amend this Plan
at any time or from time to time, in whole or in part, and for any reason, by
action of its Board or, pursuant to this delegation, by action of the Committee.
However, no termination, amendment or suspension of the Plan will impair a
retired Participant’s right, if any, or the right, if any, of a retired
Participant’s Beneficiary to receive Benefits in accordance with this Plan as it
was in effect on the last day of the Participant’s active participation.
Furthermore, with respect to an individual who is an active Participant on the
date of Plan amendment or termination, and if such Participant would have been
entitled to payment of a Benefit under the terms of the Plan as in effect prior
to amendment or termination at the time he or she actually ceases to be an
Employee in the future, then no such amendment or termination of this Plan shall
reduce the Benefit that the Company is obligated to pay, commencing at such time
that payment otherwise would be due, to an amount that is less than the Accrued
Benefit calculated under Section 4.1 by using the Basic Formula Amount accrued
to the date of amendment or termination, determined by assuming that the
Participant ceases to be an Employee on the

 

- 8 -



--------------------------------------------------------------------------------

previous day determined as if the Plan had continued in effect to the
Participant’s actual employment termination date without the amendment or
termination.

 

GENERAL PROVISIONS

 

11.1 Alienation of Benefits and Assignment

 

No Benefit payable under the Plan shall be subject to alienation, sale,
transfer, assignment, pledge, attachment, garnishment, lien, levy or like
encumbrance. No Benefit under the Plan shall in any manner be liable for or
subject to the debts or liabilities of any person entitled to Benefits under the
Plan. The Company, however, may assign any of its rights, interests and
obligations under this Plan to any Controlled Group member or other affiliate,
or to any successor person or entity to the Company or the Controlled Group
member in connection with a merger, consolidation, reorganization, business
combination, sale of substantially all of the assets of the Company or the
affiliate, or any other similar transaction to which the Company or the
affiliate is a party. Otherwise, the Company may not assign its rights,
interests and obligations under this Plan.

 

11.2 Withholding Taxes

 

The Plan Administrator shall withhold such taxes and make such reports to
governmental authorities as it determines, in its sole discretion, to be
required by law.

 

11.3 Distributions to Minors and Incompetents

 

If the Plan Administrator determines that any Participant or Beneficiary
receiving or entitled to receive Benefits under the Plan is incompetent to care
for his or her affairs, and in the absence of the appointment of a legal
guardian of the property of the incompetent, payments due under the Plan (unless
prior claim thereto has been made by a duly qualified guardian, committee or
other legal representative) may be made to the spouse, parent, brother or sister
or other person, including a hospital or other institution, deemed by the Plan
Administrator to have incurred or to be liable for expenses on behalf of such
incompetent.

 

The Plan Administrator, however, in its sole discretion, may require that a
legal guardian for the property of any such incompetent be appointed before
authorizing the payment of Benefits in such situations. Benefit payments made
under the Plan in accordance with determinations of the Plan Administrator
pursuant to this Article 11 shall be a complete discharge of any obligation
arising under the Plan with respect to such Benefit payments.

 

- 9 -



--------------------------------------------------------------------------------

11.4 No Right to Employment

 

Nothing contained in this Plan shall be deemed to give any employee the right to
be retained in the service of the Company or to interfere with the right of the
Company to demote, discharge or discipline any employee at any time without
regard to the effect that such demotion, discharge or discipline may have upon
the employee under the Plan.

 

11.5 Unfunded Plan

 

The Plan shall be an unfunded, unsecured obligation of the Company payable from
general assets. The Company shall not be required to segregate any assets to
provide Benefits, and the Plan shall not be construed as providing for such
segregation. Any liability of the Company to any Participant or Beneficiary with
respect to Benefits shall be based solely upon any contractual obligations
created by the Plan. Any such obligation shall not be deemed to be secured by
any pledge or other encumbrance or any property of the Company or its
subsidiaries.

 

11.6 Trust Fund

 

At its discretion, the Company may establish one or more trusts for the purpose
of assisting in the payment of Benefits. To the extent Benefits provided for
under the Plan are paid from any such trust, the Company shall not have any
further obligation to pay such Benefits. The establishment and maintenance of
any such trust shall not alter the nature of Benefits under the Plan as unfunded
and unsecured.

 

11.7 Miscellaneous

 

  (a) Construction

 

Unless the contrary is plainly required by the context, wherever any words are
used herein in the masculine gender, they shall be construed as though they were
also used in the female gender, and vice versa, and wherever any words are used
herein in the singular form, they shall be construed as though they were also
used in the plural form, and vice versa.

 

  (b) Severability

 

If any provision of the Plan is held illegal or invalid for any reason, such
illegality or invalidity shall not affect the remaining parts of the Plan, and
the Plan shall be construed and enforced as if such illegal or invalid provision
had never been included in it.

 

- 10 -



--------------------------------------------------------------------------------

  (c) Titles and Headings Not to Control

 

The titles to Articles and the headings of Sections in the Plan are for
convenience of reference only, and in the event of any conflict, the text of the
Plan, rather than the titles or headings, shall control.

 

  (d) Complete Statement of Plan

 

This document is a complete statement of the Plan. The Plan may be amended,
modified or terminated only in writing and then only as provided herein.

 

  (e) Section 409A

 

It is the Company’s intention that the Plan and all benefits provided hereunder
comply in all respects with the requirements of Code Section 409A, and the Plan
shall be interpreted and administered accordingly. Any provision of the Plan
that does not so comply shall be deemed reformed to the extent possible to so
comply without increasing the cost of the Plan to the Company, and to the extent
such reformation is not possible, such provision shall be void. Any action
pursuant to, or interpretation of, the Plan or any benefits hereunder, that does
not so comply shall be void.

 

11.8 Governing Law

 

The Plan shall be governed by ERISA, and to the extent not preempted by ERISA,
the laws of the State of Idaho without regard to its choice of law provisions.

 

DEFINITIONS

 

Except for those definitions set forth in Article 1 or elsewhere in this Plan,
the following terms shall have the meaning assigned below in this Article 12.

 

12.1 “Actuarial Equivalence” means a benefit of actuarially equivalent value
calculated using an interest rate of 6% and the mortality rates in accordance
with the mortality table designated pursuant to Code
Section 417(e)(3)(A)(ii)(I); provided, however, that the determination of
Actuarial Equivalence for purposes of Section 4.6 of the Plan shall be
calculated using the applicable interest rate determined pursuant to Code
Section 417(e)(3)(A)(ii)(II) for the month in which the Change in Control
occurs.

 

12.2 “Accrued Benefit” means the series of payments described in Section 4.1.

 

12.3 “Average Monthly Earnings” means the average of the Participant’s monthly
Earnings during the 60 consecutive months in which the Participant is an

 

- 11 -



--------------------------------------------------------------------------------

Employee in the 120 months preceding Separation from Service, with respect to
which the average is the highest.

 

12.4 “Basic Formula Amount” means the monthly amount determined in accordance
with Section 4.2.

 

12.5 “Beneficiary” means the natural person(s) entitled to receive benefits upon
the death of a Participant designated pursuant to Section 3.5.

 

12.6 “Benefit” means amounts payable under the Plan to a Participant who becomes
entitled to a payment of an Accrued Benefit or an Early Retirement Benefit, to a
Beneficiary after the Participant’s death or to a Surviving Spouse as a Spousal
Death Benefit in respect of a Participant who is Vested.

 

12.7 “Benefit Commencement Date” means the date determined in accordance with
Article 3, which is the first day of the first period with respect to which an
amount is received as an annuity.

 

12.8 “Board” means the Board of Directors of the Company.

 

12.9 “Change in Control” means a change in ownership or control of CCI effected
through either of the following transactions:

 

(i) the acquisition directly or indirectly by any person or related group of
persons (other than CCI or a person that directly or indirectly controls, is
controlled by, or is under common control with, CCI) of beneficial ownership
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing more
than fifty percent (50%) of the total combined voting power of CCI’s outstanding
securities pursuant to a tender or exchange offer made directly to CCI’s
stockholders which the Board does not recommend such stockholders to accept; or

 

(ii) a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time such
election or nomination was approved by the Board.

 

12.10 “Change in Control Acceleration Event” means an event described in Code
Section 409A(a)(2)(A)(v) that is, or in connection with which there occurs, a
Change in Control.

 

12.11 “Code” means the Internal Revenue Code of 1986, as amended.

 

- 12 -



--------------------------------------------------------------------------------

12.12 “Committee” means the Compensation Committee of the Board of Directors or
such other persons or group as the Board may appoint to perform the functions of
the Committee with respect to the Plan. In the absence of such an appointment,
the Board shall serve as the Committee.

 

12.13 “Deferred Retirement Date” means in the case of a Participant who ceases
to be an Employee some time after attaining Normal Retirement Age, the first day
of the month next following his or her employment termination date.

 

12.14 “Designated Employee” means Employees who are executive officers of CCI
and have been designated by the Compensation Committee of the Board of Directors
as being eligible to participate in the Plan. The Compensation Committee may, in
its sole discretion, terminate the designation of an individual person or group
of persons, at which point that person or group of persons no longer shall be
eligible to participate actively in the Plan. An individual whose eligibility to
participate in the Plan has been terminated shall continue to accrue Years of
Vesting Service if he or she continues to be employed, but the individual’s
Accrued Benefit shall be frozen as of the date active participation in the Plan
ceased.

 

12.15 “Disability” means the Employee is “disabled” as defined in
Section 409A(a)(2)(C) of the Code and is entitled to receive long-term
disability benefits under a CCI long-term disability program.

 

12.16 “Early Retirement Benefit” means the series of payments described in
Section 4.3.

 

12.17 “Early Retirement Date” means, with respect to a Participant who ceases to
be an Employee on or after attaining age 55, the first day of the month
following the date on which the Participant retires from employment with the
Company, or in the case of a Participant who ceases to be an Employee prior to
attaining age 55, the first day of the month following the month in which he or
she attains age 55.

 

12.18 “Earnings” means the Participant’s base salary from the Company.

 

12.19 “Employee” means a common law employee of the Company or a subsidiary or
affiliate entity of the Company in which the Company has a direct or indirect
voting interest of 50% or greater.

 

12.20 “ERISA” means the Employee Retirement Income Security Act of l974, as
amended.

 

12.21 “Key Employee” means “key employee” within the meaning of Section 409A of
the Code.

 

12.22 “Normal Retirement Age” means the age 62.

 

- 13 -



--------------------------------------------------------------------------------

12.23 “Normal Retirement Date” means the first day of the month next following
the date the Participant attains Normal Retirement Age.

 

12.24 “Participant” means an Employee who meets the participation requirements
of Article 2.

 

12.25 “Plan Administrator” means the Company.

 

12.26 “Plan Year” means the calendar year.

 

12.27 “Separation from Service” means a “separation from services” within the
meaning of Section 409A(a)(2)(A)(i) of the Code. Notwithstanding the foregoing,
an Employee shall not be considered to have incurred a Separation from Service
by means of a leave of absence that is approved by the Company. To the extent
necessary to avoid the additional tax under Section 409A, references to
termination of employment or ceasing to be an employee within this Plan shall
mean Separation from Service.

 

12.28 “Spousal Death Benefit” means the payment or series of payments described
in Section 5.2.

 

12.29 “Surviving Spouse” means the person to whom, according to the laws of the
state of a Participant’s domicile, the Participant is married on the date of the
Participant’s death.

 

12.30 “Vested” means, with respect to a Participant, that the Participant
(i) has to his or her credit five (5) Years of Vesting Service subsequent to the
adoption of the Plan and has reached age 55 or (ii) has to his or her credit
fifteen (15) Years of Vesting Service and has reached age 55.

 

12.31 “Years of Benefit Service” means, with respect to a Participant, the
number of years of his or her continuous employment credited under this Plan.

 

12.32 “Years of Vesting Service” means, with respect to a Participant, his or
her years of continuous employment credited under this Plan.

 

*        *        *        *        *

 

- 14 -



--------------------------------------------------------------------------------

To reflect the adoption of this Plan by the Compensation Committee of the Board
of Directors, effective as of October 30, 2005, the authorized officer hereby
executes this Plan document on behalf of the Company.

 

COLDWATER CREEK INC.

By:  

/s/ Dennis C. Pence

Name:  

Dennis C. Pence

Title:  

Chairman and Chief Executive Officer

 

- 15 -